Upon the re-argument of the matter decided in our former rescript we see no occasion to modify our decision, and as an additional reason for denying the petition we are of the opinion that the court cannot be required to receive a verdict until the special issues submitted to the jury in accordance with the *Page 529 
provisions of the Judiciary Act, cap. 23, § 7,1 have all been found.
1 As follows:
SEC. 7. In any case, the common pleas division of the supreme court may, and upon request of either party shall, direct the jury to return a special verdict upon any issue submitted to the jury. Such issues shall be settled by the justice presiding at the trial, and either party may except to his rulings thereon. In addition to such special findings on the issues submitted, the jury shall in each case return a general verdict, and shall assess such damages, if any, therein as they may deem just. The appellate division of the supreme court may, on motion of any party made and filed, together with a statement of the evidence in such cause at said trial in manner as is elsewhere provided in cases of petitions for new trial, set aside any general verdict and order judgment to be entered by the common pleas division in favor of either party upon any special verdict found in any cause; or it may order a new trial generally, or upon any issue submitted at such trial, as upon inspection of all the evidence adduced, and the general and special verdicts found therein, to it shall seem just.